         Case 3:16-cv-01570-HZ         Document 258         Filed 06/14/21     Page 1 of 3



Kassim M. Ferris, OSB No. 965260
Nathan C. Brunette, OSB No. 090913
STOEL RIVES LLP
760 S.W. Ninth Ave., Suite 3000
Portland, OR 97205
Telephone: (503) 224-3380
Facsimile: (503) 220-2480

Brian C. Park (pro hac vice)
STOEL RIVES LLP
600 University Street, Suite 3600
Seattle, WA 98101-4109
Telephone: (206) 386-7542
Facsimile: (206) 386-7500



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                   PORTLAND DIVISION

LEUPOLD & STEVENS, INC.,                                 No. 3:16-cv-1570-HZ

           Plaintiff / Counterclaim-Defendant,           STIPULATED MOTION TO DISMISS
                                                         WITH PREJUDICE PURSUANT TO
                       v.                                CONFIDENTIAL SETTLEMENT
LIGHTFORCE USA, INC. d/b/a
NIGHTFORCE OPTICS and
NIGHTFORCE USA.

                 Defendant / Counterclaimant.


       Plaintiff Leupold & Stevens, Inc. (“Leupold”) and Defendant Lightforce USA, Inc. d/b/a

Nightforce Optics and Nightforce USA (“Nightforce”) submit this joint motion for dismissal with

prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).

       The Parties have fully resolved this matter via a confidential settlement. Accordingly, the

Parties stipulate to and jointly move for the dismissal with prejudice of this action with each Party

bearing its own attorneys’ fees and costs. The Parties further stipulate to and jointly move the

Court to retain jurisdiction over the confidential settlement agreement in this action in the event

any dispute arises relating thereto.
       Case 3:16-cv-01570-HZ        Document 258       Filed 06/14/21    Page 2 of 3



      Respectfully submitted this 14th day of June, 2021.


STOEL RIVES LLP                                CASIMIR JONES S.C.

s/ Brian C. Park                               s/ David A. Casimir
Kassim M. Ferris, OSB No. 965260               David A. Casimir
Nathan C. Brunette, OSB No. 090913             2275 Deming Way, Suite 310
Elliott J. Williams, OSB No. 144835            Middleton, WI 53562
760 SW Ninth Avenue, Suite 3000                Telephone: (608) 662-1277
Portland, OR 97205                             Facsimile: (608) 662-1276
Telephone: (503) 224-3380                      dacasimir@casimirjones.com
Facsimile: (503) 220-2480
kassim.ferris@stoel.com                        Scott E. Davis
nathan.brunette@stoel.com                      Todd M. Siegel
elliott.williams@stoel.com                     J. Christopher Carraway
                                               Klarquist Sparkman, LLP
Brian C. Park (pro hac vice)                   One World Trade Center
600 University Street, Suite 3600              121 SW Salmon Street, Suite 1600
Seattle, WA 98101-4109                         Portland, OR 97204
Telephone: (206) 386-7542                      Telephone: (503) 595-5300
Facsimile: (206) 386-7500                      Facsimile: (503) 595-5301
brian.park@stoel.com                           scott.davis@klarquist.com

Attorneys for Plaintiff                        Attorneys for Defendant




                                          ORDER

      IT IS SO ORDERED this _____ day of June, 2021.


                                           _______________________________________
                                           The Honorable Marco A. Hernandez
        Case 3:16-cv-01570-HZ        Document 258       Filed 06/14/21     Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was served via ECF notice of electronic filing on all

counsel of record who have appeared in this case.

       DATED: June 14, 2021.


                                            s/Karrie Fielder
                                            Karrie Fielder, Legal Practice Assistant
